Atkinson, Justice.
1. “The granting and continuing of injunctions shall always rest in the sound discretion of the judg'e, according to the circumstances of each case. The power shall be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” Code, § 55-108. A judgment denying an injunction will not be disturbed by the Supreme Court when it appears that the decision of the judge was based on conflicting evidence, and that there was no abuse of discretion. Hightower v. Lane, 114 Ga. 348 (40 S. E. 238). Under the pleadings and the evidence, this ease comes within the rule just stated. The discretion of the judge in refusing an interlocutory injunction will not be disturbed.
*747No. 11555.
January 15, 1937.
Rehearing denied February 16, 1937.
2. The evidence did not demand a finding that the acts complained of as having hfeen committed on Sunday were in pursuit of the ordinary calling of the defendant, or that the acts constituted a nuisance as defined in the Code, § 72-101, causing special injury to the plaintiff. Hill v. McBurney Oil & Fertilizer Co., 112 Ga. 788, 793 (38 S. E. 42, 52 L. R. A. 398).

Judgment affi7-med.


All the Justices conetir. Russell, G. J., concurs in the result.

Jaclcson L. Barwiclc and J. Ira Harrdson, for plaintiff.
Yirlyn B. Moore Jr., for defendant.